Filed 9/21/22 LaMonica v. LaMonica CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 LAWRENCE LAMONICA,                                           2d Civil No. B317131
                                                            (Super. Ct. No. 56-2021-
      Plaintiff and Respondent,                              00559187-CU-PT-VTA)
                                                               (Ventura County)
 v.

 MICHELLE LAMONICA,

      Defendant and Appellant.


       Michelle LaMonica (Michelle) appeals from the judgment
after the trial court granted Lawrence LaMonica’s (Lawrence)1
request for a restraining order pursuant to the Elder Abuse and
Dependent Adult Civil Protection Act. (Welf. & Inst. Code,2
§ 15600 et seq.) We affirm.



       We refer to the parties by their first names to avoid
         1

confusion. No disrespect is intended.

       Further unspecified statutory references are to the
         2

Welfare and Institutions Code.
            FACTUAL AND PROCEDURAL HISTORY
       Lawrence and M.L. have been married for over 60 years.
They are 86 years old and 83 years old, respectively. Michelle is
the daughter of Lawrence and M.L.
       In October 2021, Lawrence petitioned for a restraining
order against Michelle, protecting him and M.L. Lawrence filed a
supporting declaration, in which he listed several alleged
incidents of elder abuse by Michelle, including that she stole from
them, “kidnapped” M.L., called the police on him multiple times,
and showed up uninvited at his home “yelling and screaming” at
him. Lawrence declared that he had previously filed a
restraining order against Michelle in May 2020, and they
stipulated to an agreement. Michelle agreed to not contact M.L.
and to stay away from Lawrence and M.L.’s residence, unless the
contact was approved by Lawrence. The agreement was set to
expire in December 2022.
       Lawrence declared that in August 2021, Michelle violated
the stay away order, “abducted” M.L. from his home, and took
M.L. to her home in Northern California. During this time,
Michelle had M.L., who suffered from dementia, execute a power
of attorney authorizing Michelle to act on M.L.’s behalf. Michelle
then attempted to file a restraining order, which was denied. A
few months later, Michelle went to Lawrence’s home without
notice and attempted to fire M.L.’s caregiver, Eunice Lopez.
       The day before the court trial, Michelle filed evidentiary
objections to Lawrence’s declaration, moved to strike portions of
his declaration, and moved for a nonsuit. The trial court ruled
that Michelle’s evidentiary objections and supporting
declarations were untimely.




                                2
       On the day of trial, Lawrence submitted exhibits and a
proposed witness list, which included Lawrence and Lopez as
witnesses. Lawrence made an offer of proof as to Lopez’s
testimony. Michelle objected, arguing that she never received a
witness list or statement regarding Lopez’s testimony. Lawrence
responded that he did not send her a witness list because
Michelle said she would not appear at the trial and he “was just
going to prove it up” at trial.
       The trial court noted that it “did not order the parties to
obtain witness lists in advance of this hearing today.” The court
further observed that Lopez “was referred to fairly extensively in
Mr. LaMonica’s request [for a restraining order].”
       With respect to the trial exhibits, the court acknowledged
that Lawrence did not exchange exhibits with Michelle, but it
gave Michelle the option of proceeding with the trial if she waived
the objection to timeliness of the exhibits. The court advised
Michelle that she had “options.” The court advised: “If you feel
like you can take a look at what [counsel] intends to offer in the
next 30 minutes, we can take a break to see if you’re willing to
look at that and proceed notwithstanding the fact you did not
have it a week in advance.”
       Lawrence then exchanged the exhibits with Michelle. After
receiving the exhibits, Michelle told the trial judge, “We can
proceed,” and waived objection to the timeliness of the exhibits.
       Lawrence and Lopez testified at trial. Lawrence testified to
the incidents of elder abuse mentioned in his declaration. Lopez
testified regarding an incident where she was awoken at 3:00
a.m. and found Michelle outside Lawrence’s home. She also
testified about another incident when Michelle called the police
and took M.L. from Lawrence’s home.




                                3
      Michelle cross-examined both witnesses. She also testified
and was given the opportunity to present a closing argument.
The court also asked her several questions.
      At the conclusion of trial, the court granted the three-year
restraining order against Michelle. The court found that
Lawrence’s testimony “seemed credible and [it] question[ed] the
credibility of the information that [Michelle] presented.” The
court stated: “You took your mom to Northern California without
permission. Necessitating your father to hire a private
investigator. You didn’t return anyone’s calls. And you cannot
do that. And all of that . . . you’re causing your father a great
deal of emotional distress and mental suffering which is what the
code is written for to prevent.” The court also found that Michelle
“abducted” M.L.
                            DISCUSSION
          Evidentiary objections to Lawrence’s declaration
      Michelle argues the trial court erred when it ruled that her
evidentiary objections to Lawrence’s declaration were untimely
and when it failed to rule on her motion to strike and for a
nonsuit. These arguments lack merit.
      Pursuant to California Rules of Court, rule 5.111,
objections to a declaration must be filed “at least 2 court days
before the time of the hearing, or any objection will be considered
waived, and the declaration may be considered as evidence.”3
Michelle did not file her objections until one day before trial.
Therefore, her objections were untimely.



      3California Rules of Court, rule 5.111 applies to family law
matters, including requests for elder abuse restraining orders.
(Super. Ct. Ventura County, Local Rules, rule 9.01.)


                                4
       Moreover, the court ruled on the admissibility of
statements in Lawrence’s declaration. Before trial, Michelle
orally objected to the declaration on the grounds that the
declaration was vague, lacked foundation, and was based on
hearsay. The court responded: “We have no jury here. So I’m the
decider of both the facts and applying the law. So I will only
consider that which is relevant and admissible.” We presume the
court did so. (Evid. Code, § 664.)
       Furthermore, Lawrence testified about the incidents
discussed in his declaration. During Lawrence’s direct
examination, Michelle was not prevented from raising her
objections. In fact, Michelle raised some objections to his
testimony, and the court ruled on each objection. There was no
error regarding the evidentiary objections.
                           Lopez testimony
       To the extent Michelle argues that the trial court erred
when it allowed Lopez to testify at trial, there was no error.
       Michelle argues she had no notice of Lopez’s testimony nor
had an opportunity to prepare for it. However, Lawrence did not
exchange a witness list with Michelle because he relied upon her
representation that she would not appear at trial. Moreover, the
trial court did not order an exchange of witness lists before the
trial.
       Michelle also argues that Lopez’s testimony was
inadmissible because it was hearsay. Michelle could have raised
a hearsay objection but failed to do so. (See Roe v. Halbig (2018)
29 Cal.App.5th 286, 309-310 [failure to object on hearsay grounds
at trial forfeits the argument on appeal].) Michelle also had the
opportunity to cross-examine Lopez’s testimony. There was no
error in admitting Lopez’s testimony.




                                5
                   Ruling on the restraining order
       Michelle contends the trial court erred in granting the
restraining order based upon a finding of elder abuse. We
disagree.
       Elder abuse includes “[p]hysical abuse, neglect,
abandonment, isolation, abduction, or other treatment with
resulting physical harm or pain or mental suffering,” “deprivation
by a care custodian of goods or services that are necessary to
avoid physical harm or mental suffering,” and “[f]inancial abuse.”
(§ 15610.07, italics added.) “Mental suffering” means “fear,
agitation, confusion, severe depression, or other forms of serious
emotional distress that is brought about by forms of intimidating
behavior, threats, harassment, or by deceptive acts performed or
false or misleading statements made with malicious intent to
agitate, confuse, frighten, or cause severe depression or serious
emotional distress of the elder or dependent adult.” (§ 15610.53.)
       We review such protective orders for abuse of discretion
and factual findings necessary to support the order are reviewed
for substantial evidence. (Bookout v. Nielsen (2007) 155
Cal.App.4th 1131, 1137.) We resolve all conflicts in the evidence
in favor of the prevailing party and construe all legitimate and
reasonable inferences in favor of upholding the trial court’s
findings. (Id. at pp. 1137-1138.)
       Here, the trial court found that Michelle inflicted
“emotional distress” and “mental suffering” on Lawrence, and
“abducted” M.L. Substantial evidence supports these findings.
Lawrence and Lopez testified to instances when Michelle
abducted M.L. from their home, even after Michelle stipulated to
a stay away order. Lawrence and Lopez also testified to other
incidents of Michelle’s abusive behaviors, such as several




                                6
instances when she showed up at Lawrence’s home without
permission and when she called the police on them. Based on
these factual findings, there was no abuse of discretion in
granting the restraining order.
                       Self-represented litigant
       Michelle argues the trial court erred by refusing to assist
her, a self-represented litigant, and deprived her of a fair trial by
“misleading” her and “push[ing her] toward a procedural default.”
This argument lacks merit.
       “[S]elf-represented litigants are not entitled to special
exemptions from procedural rules” and are “‘entitled to treatment
equal to that of a represented party.’” (Nuño v. California State
University, Bakersfield (2020) 47 Cal.App.5th 799, 812.)
However, trial judges “‘must acknowledge that in propria persona
litigants often do not have an attorney’s level of knowledge about
the legal system and are more prone to misunderstanding the
court’s requirements. . . . The judge should monitor to ensure the
in propria persona litigant is not inadvertently misled, either by
the represented party or by the court. While attorneys and
judges commonly speak (and often write) in legal shorthand,
when an in propria persona litigant is involved, special care
should be used to make sure that verbal instructions given in
court and written notices are clear and understandable by a
layperson. . . .’ [Citation.]” (Ibid.)
       Here, the record reflects the court gave clear and
understandable instructions regarding trial procedure, allowed
Michelle the opportunity to look over trial exhibits, and allowed
her to present and argue her case. Nothing in the record shows
that Michelle was misled or deprived of a fair trial.




                                 7
                        DISPOSITION
     The judgment is affirmed. Respondent shall recover costs
on appeal.
     NOT TO BE PUBLISHED.




                                    BALTODANO, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




      
        Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                8
                Charmaine H. Buehner, Judge

               Superior Court County of Ventura

                ______________________________

     Michelle LaMonica, in pro. per., for Defendant and
Appellant.
     Rosen & Loeb and John T. Medlen for Plaintiff and
Respondent.